Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Response to Amendment
Applicant's amendments filed on 03/03/2021 have been entered. Claims 1-6, 8 and 10-20 are currently under examination on the merits. 
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 5 is rejected as being vague and indefinite when it recites "the value of the individual mechanic property gradually changes across the thickness of the first layer of 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8, 10-11 and 13-20 are rejected under pre-AIA  35 U.S.C. 103(a) as unpatentable over Glacet et al (US 2010/0110567, of record, ‘567 hereafter).
Regarding claims 1-6, 8 and 13, ‘567 discloses an optical article comprising a double-layer adhesive reading upon instantly claimed medium for binding components to improve both mechanical and optical properties, wherein the double-layer adhesive including an acrylic latex-based adhesive layer as a first layer and a hot melt adhesive layer directly disposed on the first layer (Fig. 1, [0007]-[0015], [0022]-[0035]), wherein one of the adhesive layers contains a ceramic filler being silica in amount of 2 to 10 wt% to adjust rheological, mechanical or optical properties and naturally render the mechanical properties such as modules, hardness and strength different from the other layer ([0032], Example 8, [0053]). ‘567 discloses that the combination of the first adhesive layer and the second adhesive layer is arranged to disparate material properties between optical base element and other functional components ([0033]) which is expected to minimize stress by stress-dispersing, inhibit and deviate the growth of cracks in the components and in the medium. The adhesive layers are transparent 
 Regarding claims 14 and 15, ‘567 teaches all the limitations of claim 1, ‘567 also discloses a double layered adhesive having two layers with thicknesses in the same preferred range ([0028] and [0031]), thus one of ordinary skill in the art would have used double layer adhesive with the same thickness of each layer to render the adhesive having desired mechanical and optical properties. The references do not further disclose that the thickness of the combination of two layers is 0.2 mm. However, it is known in the art that the thickness as recited in the claim would not render significant technical effects on the electronic assembly as claimed, therefore, in absence of showing criticality or unexpected results, the instantly claimed thickness of the adhesive layers has been held to be an obvious matter of design choice (See MPEP 2144.04 VI).
Regarding claims 16-20, ‘567 teaches all the limitations of claim 1, ‘567 does not specifically disclose the double layered adhesive being used in an electronic device, however, it is known in the art that a double layered adhesive can be used in an electronic device to adjust adhesion performance between different components, thus 

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The reason for the allowance is that the prior art of record does not specifically disclose or fairly suggest that each of the first layer of material and the second layer of material contains 0.1 to 10% volume percentage of ceramic fillers. 
Response to Arguments
Applicant's arguments filed on 03/03/2021 have been fully considered but they are moot in view of the new grounds of rejection in light of Applicant’s amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIYUN ZHANG whose telephone number is (571)270-7934.  The examiner can normally be reached on 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arron Austin can be reached on 571-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/RUIYUN ZHANG/Primary Examiner, Art Unit 1782